Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on June 5, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 8,444,689 and 9,907,650 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or discuss an implantation device comprising a delivery device and valve prosthesis, as claimed, particularly wherein the valve prosthesis comprises a valve clasper movably coupled to a support frame to be movable from an engagement configuration in which the valve clasper and support frame are collapsed against the delivery device and the valve clasper is physically separate from the support frame to a nesting configuration in which the support frame is positioned within the valve clasper.
	Of the closest prior art, Tuval (US 2008/0071361) discloses a valve clasper/anchor (14) and support frame (12) that may be physically separate (Figs 2A,B) during manufacture and prior to implantation and subsequently form a nesting configuration in which the support frame is positioned within the valve clasper (Fig 1).  However, Tuval fails to teach the valve clasper/anchor is movably coupled to the support frame to be movable from an engagement configuration in which the valve clasper and support frame are collapsed against the delivery device and the valve clasper is physically separate from the support frame to the nesting configuration, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771